Citation Nr: 0411244	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection residuals of a left hip 
fracture, claimed as secondary to service-connected residuals of a 
lumbar spine fracture.

2.  Entitlement to service connection for residuals of a right hip 
fracture, claimed as secondary to service-connected residuals of a 
lumbar spine fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 1970 
and on August 8 and 9, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The veteran provided testimony at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2003.  A transcript of 
the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further action 
is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
residuals of left and right hip fractures. He claims that both 
disorders should be service connected by way of aggravation or 
secondary to his service-connected low back disorder.  He reported 
that his back disorder has made it very difficult to keep his 
balance as he experiences paralysis and weakness of his legs.  In 
particular, the veteran alleges that he fractured his left hip in 
1995 and his right hip in 2002 as result of his low back disorder.  


The Board notes that service connection is in place for post-
operative lumbar fracture with lumbosacral strain, sciatic 
neuropathy and osteoarthritis.  On VA orthopedic examination in 
September 2001 for evaluation of the veteran's service-connected 
back disorder, the examiner concluded that the veteran had 
bilateral foot drop paralysis secondary to his sciatic neuropathy.  

VA outpatient treatment records dated from April 2001 to June 2002 
show that the veteran fractured his left hip in 1994 and his right 
hip in 2002 and underwent an open reduction and internal fixation 
of both hips.   

Thus, the lay and medical evidence currently of record indicates 
that the veteran's bilateral hip fractures may be related to his 
service-connected lumbar spine disorder.  To be properly 
considered, the claim requires a medical opinion addressing the 
question whether the left and/or right hip fractures were brought 
about by, or, in the alternative, aggravated by the veteran's 
service-connected lumbar spine disorder. See 38 C.F.R. §§ 3.303, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995). The 
current medical documentation of record does not supply this 
evidence.

Furthermore, in his testimony at the September 2003 hearing, the 
veteran stated that he sought treatment for both of his hip 
injuries at the emergency room at the VA Medical Centers (VAMC) in 
Oklahoma City and Muskogee, Oklahoma.  Those records should be 
obtained and associated with the claims folder.  

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain the veteran's medical records from the 
VAMC in Oklahoma City and Muskogee for the period from 1994 to the 
present.  Complete clinical records should be obtained.  

2. After the action requested in paragraph 1 has been completed, 
the RO should schedule the veteran for a VA 

orthopedic examination. All tests and studies thought necessary by 
the examiner should be performed. The claims file must be made 
available to the examiner, and the examiner is requested to 
confirm that it was available for review and pertinent documents 
therein reviewed.

The examiner should report all disorders of the left and right hip 
found during the examination.  Then, the examiner should provide 
an opinion as to whether it is at least as likely as not that any 
current disability of the left and/or right hip is secondary to or 
aggravated by the veteran's service-connected lumbar spine 
disability.  A full rationale for the opinion should be provided.

3.  Following completion of the above, the RO should review the 
evidence and readjudicate the veteran's claims.  If either claim 
remains denied, the veteran and his representative should be 
furnished an appropriate supplemental statement of the case and be 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 

Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




